Name: Commission Regulation (EC) NoÃ 68/2006 of 16 January 2006 amending Council Regulation (EC) NoÃ 2488/2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him
 Type: Regulation
 Subject Matter: political geography;  international affairs;  free movement of capital;  political framework
 Date Published: nan

 17.1.2006 EN Official Journal of the European Union L 11/11 COMMISSION REGULATION (EC) No 68/2006 of 16 January 2006 amending Council Regulation (EC) No 2488/2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2488/2000 of 10 November 2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him (1) and in particular Article 4(2)(c) thereof, Whereas: (1) Annex II to Regulation (EC) No 2488/2000 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Germany, the Netherlands, Sweden and the United Kingdom requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 2488/2000 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2006. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 287, 14.11.2000, p. 19. Regulation as amended by Commission Regulation (EC) No 1205/2001 (OJ L 163, 20.6.2001, p. 14) and the Act of Accession 2004, Annex II, section 20, point 8 (OJ L 236, 23.9.2003, p. 773). ANNEX Annex II to Regulation (EC) No 2488/2000 is amended as follows: 1. The address details under the heading Germany shall be replaced with: Deutsche Bundesbank Servicezentrum Finanzsanktionen D-80281 MÃ ¼nchen Tel.: (49-89) 28 89 38 00 Fax: (49-89) 35 01 63 38 00 2. The address details under the heading Netherlands shall be replaced with: Minister van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE Den Haag The Netherlands Telefoon: (31-70) 342 8997 Telefax: (31-70) 342 7984 3. The address details under the heading Sweden shall be replaced with: Article 2(2) Rikspolisstyrelsen Box 12256 SE-102 26 Stockholm Tfn (46-8) 401 90 00 Fax (46-8) 401 99 00 Article 3 Finansinspektionen Box 6750 SE-113 85 Stockholm Tfn (46-8) 787 80 00 Fax (46-8) 24 13 35 Article 4(3) FÃ ¶rsÃ ¤kringskassan SE-103 51 Stockholm Tfn (46-8) 786 90 00 Fax (46-8) 411 27 89 4. The address details under the heading United Kingdom shall be replaced with: Bank of England Sanctions Emergency Unit London EC2R 8AH United Kingdom Tel. (44-207) 601 46 07 Fax (44-207) 601 43 09 HM Treasury International Financial Services Parliament Street London SW1P 3AG United Kingdom Tel. (44-207) 207 55 50 Fax (44-207) 207 43 65 For Gibraltar: Ernest Montado Chief Secretary Government Secretariat No. 6 Convent Place Gibraltar United Kingdom Tel. (350) 75707 Fax (350) 587 5700